In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1612V
                                         UNPUBLISHED


    NINNART CHANGKIENDEE,                                     Chief Special Master Corcoran

                         Petitioner,                          Filed: January 16, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Tetanus
                                                              Diphtheria acellular Pertussis (Tdap)
                        Respondent.                           Vaccine; Hepatitis A (Hep A)
                                                              Vaccine; Hepatitis B (Hep B)
                                                              Vaccine; Twinrix Vaccine; Shoulder
                                                              Injury Related to Vaccine
                                                              Administration (SIRVA)


Michael G. McLaren, Black McLaren, et al., P.C., Memphis, TN, for petitioner.

Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.


                               DECISION ON JOINT STIPULATION1

        On October 26, 2017, Ninnart Changkiendee filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related
to vaccine administration (“SIRVA”). Petition at 1; Stipulation, filed January 13, 2020, at
¶ 4. Petitioner further alleges that she received the vaccine in the United States, that
she suffered the residual effects of this injury for more than six months, and that there
has been no prior award or settlement of a civil action for damages on her behalf as a
result of her condition. Petition at 1, 4; Stipulation at ¶¶ 3-5. “Respondent denies that

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
[P]etitioner sustained a SIRVA Table injury; denies that the onset of her alleged injuries
occurred within 48 hours of vaccine administration; denies that her alleged injuries
persisted for more than six months following the vaccinations; and denies that her
current condition is a sequelae of any vaccine-related injury. ” Stipulation at ¶ 6.

       Nevertheless, on January 13, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.



     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $52,500.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2